Jenkins, P. J.
On exceptions to tlie first grant of a new trial,-the only-question that the appellate court will determine is whether the verdict was demanded by the evidence, and this, under the rulings, is true even though the trial judge may have specifically and in terms based his grant of a new trial on some other ground of the motion. Cox v. Grady, 132 Ga. 368, 370 (64 S. E. 262); Gresham v. Lee, 28 Ga. App. 576 (112 S. E. 524); Rowe Brothers Motor Express Co. v. Twiggs County, 152 Ga. 548 (110 S. E. 303). Accordingly, since it is conceded by the plaintiffs in error that the verdict in their favor was not demanded, the judgment of the superior court granting a new trial will be affirmed, without adjudicating whether a contrary verdict was demanded. Judgment affirmed.

Stephens and Bell, JJ., concur.

Park & Strozier, J. M. Fletcher, for plaintiffs.
Ryals, Anderson & Anderson, A. M. Zellner, for defendants.